Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/308456 application originally filed August 03, 2020.
Amended claims 1-16, filed May 05, 2021, are pending and have been fully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirl (US 2007/0141691) in view of Gibbons et al. (US 2013/0142905) hereinafter “Gibbons”.
Regarding Claims 1-16	
	Hirl discloses in the abstract, a process for the production of ethanol and energy. The process includes the steps of fermenting a corn mash in an aqueous medium to produce a beer. Next, the beer is distilled to produce ethanol and a whole stillage. The whole stillage is anaerobically digested to produce a biogas and a residue. The biogas is combusted to produce electricity and steam. The electricity and steam are used during the fermentation and distillation process. 
	Hirl discloses in paragraph 0008, a system and process for ethanol production that further involves anaerobic digestion of the whole stillage to convert it to biogas. The biogas generated is then used in place of natural gas in the ethanol production as well as for the production of electricity. 
	Hirl discloses in paragraph 0010, a process of producing ethanol is provided. The process includes grounding corn to produce a dry grind. The dry grind is mixed or soaked with water during a steeping process. Enzymes and yeast are added and then the mixture is fermented. After fermentation a beer is created which is distilled in order to extract ethanol. 
	Hirl discloses in paragraph 0012, the ethanol is extracted from the beer leaving whole stillage. The whole stillage, anaerobic digester sludge, and recycled water are mechanically mixed together to create the mixed liquor in a slurry tank. The mixed liquor is mixed in the digester either mechanically or by sparging with biogas. The anaerobic digester is heated using heat from the combustion of biogas. The biogas is collected from the headspace of the anaerobic digester and used for: fuel in an internal combustion engine to produce electricity and fuel for a boiler to produce steam. The electricity produced is used to power mechanical systems in the ethanol production facility and the anaerobic digester system. The steam produced in the boiler is used in the production of ethanol. 
	Hirl discloses in paragraph 0028, a process for the production of ethanol. In this first system 100, corn 102 is grounded 105 into a dry grind. The dry grind then undergoes a steeping process 110 where water and enzymes are added to produce a mash. The mash is then fermented with yeast, 115. The fermentation is then distilled 120, to extract ethanol 125. The spent mash or remainder goes into an anaerobic digester 130 which extracts ammonia fertilizer 135, top soil 140 and biogas 150. The biogas 150 is used to help power an electrical generator 155 and a steam generator 160 which is used in the system 100. 
	Hirl discloses in paragraph 0030, biomass can be converted to energy in several ways. Burning plant material, such as sawdust, is one method for conversion of biomass to energy. Collection and combustion of landfill gas is another. Many plant and animal tissues, including manure, can also be converted to methane by anaerobic microbial activity and the biogas produced (i.e., a mixture of methane and carbon dioxide) can be used as a fuel. It is through anaerobic microbial conversion to methane that many agricultural (e.g., manure) and agri-industry (e.g., distiller's grains and solubles) byproducts can be converted to fuel while leaving odorless organic matter and nutrients (i.e., ammonia nitrogen and phosphate) available for amendments to cropland. 
	Hirl discloses in paragraph 0039, a system 200 capable of converting dairy manure to methane gas. The system 200 would require maintaining the manure in an oxygen-free environment at approximately 100.degree. F. for 15 to 20 days. Manure is scraped 205 from the stalls and the milking parlor wash water 210 are mixed together into a reception pit 215 creating a slurry. The slurry of approximately 8 percent solids is pumped into the concrete heated digester 220 for 15 to 20 days. 
	It is to be noted, Hirl discloses the process of the corn meal is grounded into a dry grind but fails to disclose the specific claimed process of dry milling corn in order to produce corn meal and further treatment into a mash.  However, it is known in the art to dry mill corn in order to produce corn meal that can be further processed into a stillage that is followed by ethanol formation through fermentation, as taught by Gibbons.
	Gibbons discloses in the paragraph 0084, cellulosic-containing starting material for the microbial-based process as disclosed is corn. Corn is about two-thirds starch, which is converted during a fermentation and distilling process into ethanol and carbon dioxide. The remaining nutrients or fermentation products may result in condensed distiller's solubles or distiller's grains such as DDGS, which can be used in feed products. In general, the process involves an initial preparation step of dry milling or grinding of the corn. The processed corn is then subject to hydrolysis and enzymes added to break down the principal starch component in a saccharification step. The following step of fermentation is allowed to proceed upon addition of a microorganism (e.g., yeast) provided in accordance with an embodiment of the disclosure to produce gaseous products such as carbon dioxide. The fermentation is conducted for the production of ethanol which can be distilled from the fermentation broth. The remainder of the fermentation medium can be then dried to produce fermentation products including DDGS. This step usually includes a solid/liquid separation process by centrifugation wherein a solid phase component can be collected. Other methods including filtration and spray dry techniques can be employed to effect such separation. The liquid phase components can be subjected further afterwards to an evaporation step that can concentrate soluble coproducts, such as sugars, glycerol and amino acids, into a material called syrup or condensed corn solubles (CCS). The CCS can then be recombined with the solid phase component to be dried as incubation products (DDGS). It shall be understood that the subject compositions and can be applied to new or already existing ethanol plants based on dry milling to provide an integrated ethanol production process that also generates fermentation products with increased value. 
	Gibbons discloses in paragraph 0086, the basic steps in a dry mill or grind ethanol manufacturing process may be described as follows: milling or grinding of corn or other grain product, saccharification, fermentation, and distillation. For example, selected whole corn kernels may be milled or ground with typically either hammer mills or roller mills. The particle size can influence cooking hydration and subsequent enzymatic conversion. The milled or ground corn can be then mixed with water to make a mash that is cooked and cooled. It may be useful to include enzymes during the initial steps of this conversion to decrease the viscosity of the gelatinized starch. The mixture may be then transferred to saccharification reactors, maintained at selected temperatures such as 140.degree. F., where the starch is converted by addition of saccharifying enzymes to fermentable sugars such as glucose or maltose. The converted mash can be cooled to desired temperatures such as 84.degree. F., and fed to fermentation reactors where fermentable sugars are converted to carbon dioxide by the use of selected strains of microbes provided in accordance with the disclosure that results in more nutritional fermentation products compared to more traditional ingredients such as Saccharomyces yeasts. The resulting product can be flashed to separate out carbon dioxide and the resulting liquid can be fed to a recovery system consisting of distillation columns and a stripping column. The ethanol stream can be directed to a molecular sieve where remaining water is removed using adsorption technology. Purified ethanol, denatured with a small amount of gasoline, can produce fuel grade ethanol. Another product can be produced by further purifying the initial distillate ethanol to remove impurities, resulting in about 99.95% ethanol for non-fuel uses. 
	Gibbons discloses in paragraph 0089, a carbon source may be hydrolyzed to its component sugars by microorganisms to produce alcohol and other gaseous products. Gaseous product includes carbon dioxide and alcohol includes ethanol. The incubation products obtained after the incubation process are typically of higher commercial value. In embodiments, the incubation products contain microorganisms that have enhanced nutrient content than those products deficient in the microorganisms. The microorganisms may be present in an incubation system, the incubation broth and/or incubation biomass. The incubation broth and/or biomass may be dried (e.g., spray-dried), to produce the incubation products with an enhanced content of the nutritional contents. 
	Gibbons discloses in paragraph 0092, the incubation products may be prepared as a spray-dried biomass product. Optionally, the biomass may be separated by known methods, such as centrifugation, filtration, separation, decanting, a combination of separation and decanting, ultrafiltration or microfiltration. The biomass incubation products may be further treated to facilitate rumen bypass. In embodiments, the biomass product may be separated from the incubation medium, spray-dried, and optionally treated to modulate rumen bypass, and added to feed as a nutritional source. In addition to producing nutritionally enriched incubation products in an incubation process containing microorganisms, the nutritionally enriched incubation products may also be produced in transgenic plant systems. Methods for producing transgenic plant systems are known in the art. Alternatively, where the microorganism host excretes the nutritional contents, the nutritionally-enriched broth may be separated from the biomass produced by the incubation and the clarified broth may be used as an animal feed ingredient, e.g., either in liquid form or in spray dried form. 
	Gibbons discloses in paragraph 0103, for compositions comprising DDGS, the complete composition form may contain one or more ingredients such as wheat middlings ("wheat mids"), corn, soybean meal, corn gluten meal, distiller's grains or distiller's grains with solubles, salt, macro-minerals, trace minerals and vitamins. Other potential ingredients may commonly include, but not be limited to sunflower meal, malt sprouts and soybean hulls. The blender form composition may contain wheat middlings, corn gluten meal, distiller's grains or distiller's grains with solubles, salt, macro-minerals, trace minerals and vitamins. Alternative ingredients would commonly include, but not be limited to, corn, soybean meal, sunflower meal, cottonseed meal, malt sprouts and soybean hulls. The base form composition may contain wheat middlings, corn gluten meal, and distiller's grains or distiller's grains with solubles. Alternative ingredients would commonly include, but are not limited to, soybean meal, sunflower meal, malt sprouts, macro-minerals, trace minerals and vitamins. 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to produce the corn meal and mash of Hirl through the dry milling and mash process of Gibbons.  The motivation to do so is to produce a corn meal and mash that effectively increases the production of the stillage that can be further processed under fermentation and distillation.
	It is to be noted, Hirl modified by Gibbons fails to specifically teach the claimed amount of corn meal and stillage but teaches that the corn meal and mash are present in various effective amounts.  However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to that the produced corn meal and mash will vary depending upon the capacity of the milling apparatus and reactors for the mash.  Therefore, the applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771